                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION



JAMES BRYANT,

                             Petitioner,                          Case No. 18-12012

v.
                                                                  HON. AVERN COHN
THOMAS WINN,

                      Respondent.
___________________________________/

ORDER GRANTING MOTION TO TRANSFER CASE TO THE COURT OF APPEALS
  (Dkt. 5) AND DENYING MOTION FOR APPIONTMENT OF COUNSEL (Dkt. 9)

                                               I.

       This is a habeas case under 28 U.S.C. § 2254. In 1971, Petitioner was convicted

of first-degree murder and his is serving a sentence of life imprisonment. The petition

asserts three grounds for relief: (1) Petitioner is entitled to retroactive application of a

state court decision regarding the mens rea for first-degree felony murder under

Michigan law, (2) established Supreme Court law requires retroactive application of the

state court decision, and (3) Michigan’s first-degree murder statute is void for

vagueness. Before the Court is Respondent’s motion to transfer the case to the Court

of Appeals for the Sixth Circuit because it is Petitioner’s third petition. (Doc. 5). Also

before the Court is Petitioner’s motion for the appointment of counsel. (Doc. 9). For the

reasons that follow, the motion to transfer will be granted and the motion for

appointment of counsel will be denied as moot.
                                              II.

       Before a second or successive habeas petition is filed in a federal district court, a

habeas petitioner must move in the appropriate court of appeals for an order authorizing

the district court to consider the petition. 28 U.S.C. § 2244(b)(3)(A); Stewart v.

Martinez-Villareal, 523 U.S. 637, 641 (1998). A federal district court does not have

jurisdiction to entertain a successive petition for writ of habeas corpus in the absence of

an order of authorization from the court of appeals. Ferrazza v. Tessmer, 36 F. Supp.

2d 965, 971 (E.D. Mich. 1999). Unless the Sixth Circuit Court of Appeals has given its

approval for the filing of a second or successive petition, a district court in the Sixth

Circuit must transfer the petition or motion to the Sixth Circuit Court of Appeals. Id. at

971; See also In Re Sims, 111 F.3d 45, 47 (6th Cir. 1997).

                                              III.

       Petitioner has filed two prior petitions for a writ of habeas corpus challenging his

conviction. In 2005, Petitioner filed his a habeas petition. The Court dismissed it as

barred by the one year statute of limitations. See Bryant v. Howes, No. 08-57497, at p.

5 (E.D. Mich. Oct. 3, 2005). The Sixth Circuit denied a certificate of appealability. See

Bryant v. Howes, No. 05-2456 (6th Cir.,Jan. 22, 2007).

       Then, in 2012, Petitioner filed a second petition. The Court, upon initial review,

transferred it to the Sixth Circuit as a successive petition. See Bryant v. Bergh, No. 12-

13403 (E.D. Mich. Aug. 16, 2012). The Sixth Circuit denied Petitioner’s motion to

authorize the filing of his second habeas petition. In re Bryant, No.12-2112 (6th Cir.,

June 5, 2013).



                                              -2-
                                             IV.

       This Court lacks jurisdiction to entertain the petition in the absence of

authorization from the Sixth Circuit. § 2244(b)(3)(A). Therefore, the Clerk shall

TRANSFER this case to the Sixth Circuit under 28 U.S.C. § 1631 and In Re Sims.

       Petitioner’s motion for appointment of counsel is denied as moot.

       SO ORDERED



                                                   S/Avern Cohn
                                                   AVERN COHN
                                                   UNITED STATES DISTRICT JUDGE

Dated: 1/31/2019
      Detroit, Michigan




                                             -3-
